l`N THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
OREXIGEN THERAPEUTICS, INC., et al.,) Bk. No. 18-10518(KG)
) BAP No. 18-58
Debtors.

 

MCKESSON CORPORATION INC.
and MCKESSON PATIENT
RELATIONSHIP SOLUTIONS,

Appellants,

v. Civ. No. 18-1873-CFC

OREXIGEN THERAPEUTICS, INC., THE)
BAUPOST GROUP SECURI'I`IES, L.L.C., )
ECORl CAPITAL FUND, L.P., ECORI )
CAPITAL FUND QUALIFIED, L.P., )
BIOTECHNOLOGY VALUE TRADING )
FUNDS OS, L.P., BIOTECHNOLOGY )
FUND L.P., BIOTECHNOLOGY VALUE )
FUND H, L.P., INVESTMENT 10, L.L.C., )
MSI BVF SPV LLC, and ROADRUNNER )
co., )
)
Appellees. )
0 R D E R

At Wilmington this /~f 11ch of January, 2019, having received a recommendation from
Chief Magistrate Judge Mary Pat Thynge that this case be withdrawn from the mandatory
referral for mediation and proceed through the appellate process of this court;

IT IS ORDERED that the recommendation is accepted and briefing on this bankruptcy
appeal shall proceed in accordance with the following schedule:

1. Appellants’ brief in support of the appeal is due on or before January 30, 2019.

2. Appellees’ brief in opposition to the appeal is due on or before March 1, 2019.

3. Appellants’ reply brief is due on or before April 1, 2019.

£z%@\

United' States Dist§zk|udge

